DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-3 are pending. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1-3 are objected to because of the following informalities:  The phrase “from stem cells rich source” in lines 1-2 of claim 1 would be more appropriate as “from a stem cell rich source” or “from a source rich in stem cell.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “in 3 ml volume, sample tested for doubling potential level and calculated projection of its total cell proliferation potential.” It is not clear what subject matter this phrase intends to point out. First, it is not clear what the “in 3 ml volume” intends to limit. Is this the volume of the “pharmaceutical composition comprising 3x108 nucleated cells” or it is directed to the “sample”? What is the meaning of “doubling potential level”? In the specification, “doubling level” is disclosed but not “doubling potential level.” Clarification is required. 
Claim 2 discloses “potential doubling level/number of products in claim 1.” It is not clear if the “products” refers to the composition. There is no antecedent basis for the term “products in claim 1.” Clarification is required. 
There is a limitation in the parenthesis in claim 2. It is not clear if this is a part of the claim. 
Claim 3 discloses time for doubling, potential doubling level and potential proliferation cell number being applied in clinical treatment for treatment on set time, effectiveness and duration correlation and estimation. It is vague what the claim is intended to point out. It is not clear if this is a method claim or a product claim. If it is a method, applicant is advised to amend the claim accordingly as there is no particular active step disclosed. Is this a method of treating? Is it intended to be a product claim, as the time, level and cell number being applied for an intended purpose of clinical treatment? If so, the claimed doubling time/level/number of the product of claim 1 are not considered as a patent eligible subject matter (see 101 rejection below).
The term “on set time” is not clear what subject matter this limitation intends to point out. Is it meant to be “onset” time, i.e. starting time, or a fixed time? Clarification is required.
The term “duration correlation” in claim 3 is not clear what subject matter the term intends to point out. There is no disclosure in the instant specification what the term is.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a product/composition comprising nucleated cells. The composition is further limited to have 3x108 cells derived from a stem cell rich source in a volume of 3 ml, and tested for doubling potential level and a cell proliferation potential is calculated. The nucleated cells in the claimed composition are a nature-based product. There is no particular limitation to the cells that distinguish the claimed nucleated cells, i.e. any mammalian cells, from those present in nature (i.e. in the body). The concentration and the volume of the composition does not render the naturally occurring products significantly different from the judicial exception. The limitations directed to the doubling potential or the proliferation potential do not amount to significantly different than the judicial exception. The limitations directed to doubling potential level and calculated projection are at best the cells’ characteristics and inherent for the cells. Furthermore, even if the limitation is considered as a process step involved, the step would be considered as a mental step, an abstract idea, to calculate and predict the level or potential for doubling/proliferation. 
 This judicial exception is not integrated into a practical application because there is no disclosure of the composition to link to any practical application other than intended purpose of “pharmaceutical” application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other limitation given in the claims that add more to the naturally occurring product than the judicial exception.

Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a potential doubling level/number of the product of claim 1 being specified, or time for doubling, potential doubling level and potential proliferation cell  number being applied in a clinical treatment. While the claims are not clearly disclosed as a method, however, if the claims are interpreted as a method, the step of the method is considered as a mental step, i.e. abstract idea. This judicial exception is not integrated into a practical application because there is no disclosure of the composition to link to any practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other limitation given in the claims that add more than the judicial exception.

Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 2-3 are directed to potential double level/number of the cells or a time for doubling, a potential doubling level and potential proliferation cell number. They are not directed to process, machine, manufacture or composition of matter; four categories of patent eligible subject matter. They are directed to mere information in the form of data (level or number; time), and thus, directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (2013, Exp. Therap. Med.).
Claim 1 is interpreted as a composition comprising stem cells at the concentration of 3x108 cells in 3 ml (i.e. 1x108 cells/ml).
Jiang et al. teach HBMSCs from bone marrow (i.e. stem cell rich source) at the concentration of 1x108 cells (p.141; Transplantation methods).
Regarding the limitations of sample tested for doubling potential level and calculated projection of the total cell proliferation potential, these limitations do not provide any structural limitation to the claimed product and thus, they do not provide patentable weight in determining patentability of the claimed product. Furthermore, the doubling potential and proliferation potential are the inherent properties of the cells, and the HBMSCs of Jiang et al. would have their doubling/proliferation potential.
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki et al. (JP 2009044974)
Hiroyuki et al. teach a method of predicting quality of cells such as proliferation rate, remaining mitable time, remaining number of possible division (the number of remaining doublings), etc. (p.6, Best-Mode). Hiroyuki et al. teach that the prediction of cell quality can provide cells with stable quality in regenerative medicine/cell therapy (p.19, Industrial-Applicability).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (supra) in view of Hiroyuki et al. (supra) .
Jiang et al. teach the subject matter of claim 1 and thus, render it obvious.
Hiroyuki et al. teach the subject matter of claim 3 and thus, render it obvious.
Jiang et al. do not teach the subject matter of claim 2 directed to potential doubling level/number of the BMMSCs.
Hiroyuki et al. teach a method of predicting quality of cells such as proliferation rate, remaining mitable (mitosis-capable) time, remaining number of possible division (the number of remaining doublings), etc. (p.6, Best-Mode). Hiroyuki et al. teach the cell can be any cell including mesenchymal stem cell (p.4, para [3]; p.7, last para.)
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to predict doubling level/number of the BMMSCs of Jiang et al. as Hiroyuki et al. teach that the prediction of cell quality can provide cells with stable quality in regenerative medicine/cell therapy (p.19, Industrial-Applicability). One skilled in the art would recognize that the prediction of cell quality such as doubling time/level and/or doubling number (i.e. remaining number of possible division) would provide stable quality of BMMSCs used in regenerative medicine/cell therapy with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632